- 948 -
                     Nebraska A dvance Sheets
                      291 Nebraska R eports
             STATE EX REL. COUNSEL FOR DIS. v. PEPPARD
                         Cite as 291 Neb. 948




     State   of   Nebraska ex rel. Counsel for Discipline
         of the      Nebraska Supreme Court, relator,
                  v. R alph E. Peppard, respondent.
                              ___ N.W.2d ___

                   Filed October 2, 2015.   No. S-15-346.

  Original action. Judgment of public reprimand.
  Heavican, C.J., Wright, Connolly, McCormack, Miller-
Lerman, and Cassel, JJ.
  Per Curiam.
                      INTRODUCTION
   This case is before the court on the conditional admis-
sion filed by Ralph E. Peppard, respondent, on August 31,
2015. The court accepts respondent’s conditional admission
and enters an order of public reprimand.
                            FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska on September 22, 1980. At all relevant times,
he was engaged in the private practice of law in Omaha,
Nebraska.
   On April 21, 2015, the Counsel for Discipline of the
Nebraska Supreme Court filed formal charges against
respond­ent. The formal charges consist of one count against
respond­ent. With respect to the one count, the formal charges
generally allege that respondent simultaneously represented
parties who had conflicting and adverse interests in the same
or similar transaction, as noted by the Court of Appeals
                             - 949 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. PEPPARD
                        Cite as 291 Neb. 948

in In re Estate of Morrell, 22 Neb. App. 384, 853 N.W.2d
525 (2014). The formal charges state that in 2009, Johanna
Morrell began showing early signs of dementia, and on
September 13, 2010, Morrell executed a will drafted by an
independent attorney leaving her entire estate to her surviv-
ing siblings. On October 28, Lee Lorenz filed a petition for
appointment of guardian-­   conservator, requesting that he be
appointed guardian-­conservator for Morrell. The petition was
prepared and submitted by respond­ent. The formal charges
state that respondent stated that he represented Morrell in
this proceeding.
    On the same day, October 28, 2010, the Department of
Health and Human Services, Adult Protective Services (the
Department), also filed a petition for appointment of guardian-
conservator based upon its investigation regarding Morrell’s
finances being taken advantage of and her inability to protect
herself. The Department requested that Mark Malousek, an
attorney, be appointed as Morrell’s guardian-conservator. The
Department also filed an objection to Lorenz’ petition that
he be appointed Morrell’s guardian-conservator, because the
Department was investigating Lorenz for financial exploita-
tion of Morrell. The formal charges state that respondent stated
that he represented Lorenz in the Department’s investigation.
Malousek was appointed temporary guardian-conservator for
Morrell on October 28, and he was appointed permanent
­guardian-conservator in April 2011.
    On March 11, 2011, Morrell executed a new will drafted by
 respondent which left her entire estate to Lorenz.
    In January 2012, Morrell passed away. Following her death,
 Morrell’s surviving family members and Lorenz separately
 filed petitions for probate of the respective September 2010
 and March 2011 wills. According to the formal charges, the
 probate court held separate hearings and determined that
 Morrell lacked capacity and was subjected to undue influence
 by Lorenz. In its first order, the court stated that the March
 2011 will was invalid and of no force and effect, and then the
                              - 950 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. PEPPARD
                        Cite as 291 Neb. 948

court issued a second order that the September 2010 will was
validly executed and allowed to be probated.
   At the hearings for probating the September 2010 and
March 2011 wills, Malousek submitted an affidavit stating that
at no time did respondent contact him regarding a new will in
2011, nor did Malousek give consent or authority to participate
in any way in the drafting of any will during the entire time he
was temporary or permanent guardian-conservator.
   Respondent submitted his own affidavit in the probate mat-
ter which, according to the formal charges, basically stated the
facts as set forth above. Respondent indicated that he repre-
sented Morrell in the initial guardian-conservator proceeding.
Respondent also stated that he represented Lorenz in a meeting
with the Department regarding allegations Lorenz was taking
advantage of Morrell as a vulnerable adult and that he also
represented Lorenz in a meeting with the Douglas County
Attorney involving the same allegations.
   In affirming the orders of the trial court upholding the 2010
will and finding the March 2011 will invalid, the Court of
Appeals stated:
      [T]he admission of [respondent’s] affidavit shows that
      [respondent] had represented both [Morrell] and Lorenz,
      indicating that [Morrell] did not have advice from an
      independent attorney when she executed the March 2011
      will. As the trial court found, Lorenz, through his attorney
      [respondent], sought to influence [Morrell] into changing
      her will.
         Lorenz’ evidence also establishes that despite [respond­
      ent’s] knowing about the Department’s investigation into
      Lorenz’ financial exploitation of [Morrell] and despite a
      temporary guardian-conservator’s having been appointed,
      [respondent] imprudently drafted and executed the March
      2011 will for [Morrell], giving all of her estate to the very
      person whom the Department was trying to protect her
      from. We find this conduct by a Nebraska lawyer to be
      deeply troubling.
                             - 951 -
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. PEPPARD
                        Cite as 291 Neb. 948

In re Estate of Morrell, 22 Neb. App. 384, 397, 853 N.W.2d
525, 535-36 (2014).
   The formal charges allege that by his actions, respondent
violated his oath of office as an attorney, Neb. Rev. Stat.
§ 7-104 (Reissue 2012), and Neb. Ct. R. of Prof. Cond.
§§ 3-501.7 (conflict of interest; current clients) and 3-508.4(a)
(misconduct).
   On August 31, 2015, respondent filed a conditional admis-
sion pursuant to Neb. Ct. R. § 3-313 of the disciplinary rules,
in which he conditionally admitted that he violated conduct
rule § 3-501.7. In the conditional admission, respondent know-
ingly and voluntarily waived all proceedings against him in
connection to the matters conditionally admitted in exchange
for a public reprimand.
   The proposed conditional admission included a declaration
by the Counsel for Discipline, stating that respondent’s pro-
posed discipline is consistent with sanctions imposed in other
disciplinary cases with similar acts of misconduct.

                        ANALYSIS
  Section 3-313, which is a component of our rules governing
procedures regarding attorney discipline, provides in perti-
nent part:
        (B) At any time after the Clerk has entered a Formal
     Charge against a Respondent on the docket of the Court,
     the Respondent may file with the Clerk a conditional
     admission of the Formal Charge in exchange for a stated
     form of consent judgment of discipline as to all or
     part of the Formal Charge pending against him or her
     as determined to be appropriate by the Counsel for
     Discipline or any member appointed to prosecute on
     behalf of the Counsel for Discipline; such conditional
     admission is subject to approval by the Court. The
     conditional admission shall include a written statement
     that the Respondent knowingly admits or knowingly
     does not challenge or contest the truth of the matter or
                            - 952 -
                  Nebraska A dvance Sheets
                   291 Nebraska R eports
           STATE EX REL. COUNSEL FOR DIS. v. PEPPARD
                       Cite as 291 Neb. 948

      matters conditionally admitted and waives all proceed-
      ings against him or her in connection therewith. If a
      tendered conditional admission is not finally approved as
      above provided, it may not be used as evidence against
      the Respondent in any way.
   Pursuant to § 3-313, and given the conditional admission,
we find that respondent knowingly does not challenge or con-
test the matters conditionally admitted. We further determine
that by his conduct, respondent violated conduct rule § 3-501.7
and his oath of office as an attorney licensed to practice law
in the State of Nebraska. Respondent has waived all additional
proceedings against him in connection herewith. Upon due
consideration, the court approves the conditional admission
and enters the orders as indicated below.

                        CONCLUSION
   Respondent is publically reprimanded. Respondent is
directed to pay costs and expenses in accordance with Neb. Ct.
R. §§ 3-310(P) (rev. 2014) and 3-323(B) within 60 days after
the order imposing costs and expenses, if any, is entered by
the court.
                              Judgment of public reprimand.